Citation Nr: 0315260	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  92-13 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, DC


THE ISSUES

1.	Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for a seizure 
disorder.

3.	Entitlement to service connection for residuals of a 
ruptured appendix.

4.	Entitlement to service connection for dental trauma for 
the purpose of obtaining VA outpatient dental treatment.

5.	Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
closed head injury.

6.	Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of 
laceration of the liver.

7.	Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a left 
femur fracture.

8.	Entitlement to an increased rating for right foot 
tendonitis, currently evaluated as 10 percent disabling.

9.	Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January to May 1978, and 
from February 1979 to April 1983.

This appeal arises from an April 1992 rating action that 
denied service connection for a seizure disorder and a 
compensable rating for IBS, and that granted an increased 
rating from 0 percent to 10 percent for right foot 
tendinitis; the veteran appeals the 10 percent rating as 
inadequate.  A Notice of Disagreement (NOD) was received in 
June 1992, and a Statement of the Case (SOC) was issued in 
August 1992.  In October 1992, the veteran testified at a 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  By rating action of June 1993, the 
RO effectuated an April 1993 hearing officer's decision that 
increased the rating of the veteran's IBS from 0 percent to 
10 percent; the matter of a rating in excess of  10 percent 
remains for appellate consideration.  Supplemental SOCs 
(SSOCs) were issued subsequently in June 1993, February 1994, 
and July 1995.

This appeal also originally arose from a February 1995 rating 
action that denied service connection for residuals of a left 
foot injury and residuals of a ruptured appendix.  A NOD was 
received in May 1995, and a SOC was issued in July 1995.  A 
Substantive Appeal was received subsequently in July 1995.

Finally, this appeal arises from a February 1996 rating 
action that denied service connection for PTSD; compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of a closed head injury, for residuals of 
laceration of the liver, and for residuals of a left femur 
fracture; and service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment.  A NOD 
was received in March 1996, and a SOC was issued in April 
1996.  A Substantive Appeal was received subsequently in 
April 1996.  The veteran failed to report for an October 1996 
hearing that had been scheduled for him before a hearing 
officer at the RO.  SSOCs were issued in October 1997 and 
August 1999.  The veteran failed to report for a June 2000 
Board of Veterans' Appeals (Board) hearing that had been 
scheduled for him in Washington, D.C.  In August 2000, the 
Board denied the veteran's motion for a new Board hearing 
under the provisions of 38 C.F.R. § 20.702(d).  

In August 2000, the Board remanded this case to the RO for 
additional development of the evidence and for due process 
development.  

By rating action of March 2002, the RO granted service 
connection for residuals of a left foot injury.  This 
constitutes a full grant of the benefit sought on appeal with 
respect to that issue.  In March 2002, a SSOC was issued 
wherein the RO continued the denials of the 9 remaining 
issues on appeal.  The veteran failed to report for a  
September 2002 Board hearing that had been scheduled for him 
in Washington, D.C.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  
Specifically, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
  
The Board also finds that additional development of the 
claims is warranted.  In this regard, the Board notes that 
the VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

With respect to the issues of service connection for a 
seizure disorder and for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of a 
closed head injury, for residuals of laceration of the liver, 
for and residuals of a left femur fracture, the Board notes 
that various etiologies of these disabilities and residuals 
have been recorded.  In a January 1990 statement and at the 
October 1992 hearing, the veteran claimed service connection 
for seizures as a residual of a 1980 inservice head injury.  
In a May 1994 statement, a VA physician stated that the 
veteran had a seizure disorder sustained from a 1980 in-
service head injury.  In a June 1994 statement, the veteran 
stated that he had a seizure prior to service in 
approximately 1967.  In a statement received in November 1994 
in connection with his claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, the veteran alleged that he 
suffered a seizure in June 1994 as a result of his treating 
VA physician's improper reduction of his Dilantin dosage, and 
that this seizure caused him to have a motor vehicle accident 
in which he sustained a closed head injury, a laceration of 
the liver, and a left femur fracture.  In a June 1995 
examination report, P. Yessler, M.D., noted the veteran's 
history of a childhood head injury followed by seizures, 
seizures following another head injury in service, and a 
seizure in 1994 after a VA physician decreased his dosage of 
Dilantin, causing him to have an automobile accident in which 
he sustained several injuries.  In an August 1995 examination 
report, a VA physician diagnosed a head injury in service 
with a seizure disorder secondary thereto, as well as noted a 
motor vehicle accident in 1994 wherein the veteran, while 
driving, experienced a seizure after having been instructed 
to decrease his Dilantin, and probably injured his head even 
worse.  

Under these circumstances, the Board finds that the veteran 
should be afforded a VA neurological examination to obtain 
medical opinion as to the etiology of his seizure disorder 
and the claimed residuals thereof.  The veteran is hereby 
advised that failure to report for any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notification(s) of that 
examination sent to him and his representative by the VA 
Medical Center (VAMC) at which the examination is to be 
conducted.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records.  This should 
specifically include all pertinent medical records from the 
VAMC in Washington, D.C.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain pertinent medical records from any 
additional sources identified by the veteran, following the 
procedures prescribed 38 C.F.R. § 3.159.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the 
Washington VAMC furnish copies of all 
inpatient and outpatient records of 
medical treatment and evaluation of the 
veteran for all disabilities from 1997 to 
the present time.  All responses and 
records received should be associated 
with the claims file.  The RO should 
follow the procedures of 38 C.F.R. 
§ 3.159 in attempting to obtain these 
records.  All records/responses received 
should be associated with the claims 
file.

2.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims on 
appeal, and specific notice as to the 
type of evidence necessary to 
substantiate those claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

3.  After receiving the veteran's 
response, the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should afford the veteran a 
special VA neurological examination.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and his report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, a 
narrative interpretation of which should 
be associated with the completed 
examination report.  

The examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not that a seizure disorder existed prior 
to the veteran's entrance into active 
military service (explaining the basis 
for such conclusion by citing to specific 
medical records).  

If a seizure disorder is found to have 
existed prior to service, the examiner is  
requested to state whether such disorder 
increased in severity during active 
service, and if so, whether or not such 
increase was due to the natural progress 
of the condition.  

If a seizure disorder is found not to 
have existed prior to service, the 
examiner is requested to furnish an 
opinion as to whether it is at least as 
likely as not that such disorder had its 
onset during military service, or is 
otherwise causally related to any 
incident of service, including a claimed 
head injury.  

The examiner should also review VA 
medical records prior to June 17, 1994, 
the medical records of William E. 
Lightfoote II, M.D., prior to June 17, 
1994, and records of the veteran's 
hospitalization at the Washington 
Hospital Center from June 17 to July 6, 
1994 and render an opinion as to whether 
it is at least as likely as not that the 
veteran suffered a seizure on June 17, 
1994 (that caused him to have an 
automobile accident) as a result of any 
VA medical treatment that resulted in a 
decision to decrease his prescribed 
anticonvulsive medication.  If the latter 
question is answered in the affirmative, 
the examiner should further express an 
opinion as to whether such seizure was 
certain to result from, or intended to 
result from, the VA medical treatment and 
decision to decrease the medication 
dosage.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
printed (typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination sent to him and his 
representative

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for PTSD, for a seizure 
disorder, for residuals of a ruptured 
appendix, and for dental trauma (for the 
purpose of obtaining VA outpatient dental 
treatment); for compensation benefits, 
pursuant to the provisions of 38 U.S.C. 
§ 1151 for residuals of a closed head 
injury, for residuals of laceration of 
the liver, and for residuals of a left 
femur fracture; and for a rating in 
excess of 10 percent each for right foot 
tendinitis and IBS.  All claims must be 
adjudicated in light of all pertinent 
evidence and legal authority (to include 
38 C.F.R. § 3.655, as appropriate).  

9.  If any the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include a summary of 
the laws codifying and the regulations 
implementing the VCAA, and clear reasons 
and bases for the RO's determinations), 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West,     12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


